IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                            Assigned on Briefs September 6, 2012

                                      IN RE: DIXIE M. M.

                 Appeal from the Juvenile Court for Montgomery County
                      No. 164121     Kenneth R. Goble, Jr., Judge


                No. M2012-01226-COA-R3-PT - Filed September 27, 2012


Father appeals the termination of his parental rights. The trial court terminated Father’s
parental rights upon finding that four grounds for termination had been established – the
grounds of substantial noncompliance with the provisions of the permanency plan,
abandonment by willful failure to visit and support, and failure to establish parentage, and
that termination of Father’s rights was in the child’s best interest. We have determined that
three grounds for termination were established by the requisite proof and that termination of
his rights is in the child’s best interest. Therefore, we affirm the termination of Father’s
parental rights.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed

F RANK G. C LEMENT, J R., J., delivered the opinion of the Court, in which A NDY D. B ENNETT
and R ICHARD H. D INKINS, JJ., joined.

Amy C. Bates, Clarksville, Tennessee, for appellant, Robert J. L.

Robert E. Cooper, Jr., Attorney General and Reporter; Derek C. Jumper, Assistant Attorney
General, for the appellee, State of Tennessee Department of Children’s Services.

                                              OPINION

       Robert J. L. (“Robert L.”) is the biological father of Dixie M.M., the child who is the
subject of this termination proceeding.1 The parental rights of Dixie’s mother have been
terminated and Dixie’s mother is not a party to this appeal.

        1
          This Court has a policy of protecting the identity of children in parental termination cases by
initializing the last names of the children, their parents, and the adoptive parents.
       Dixie originally came into the custody of the Department of Children’s Services (“the
Department”) in June 2009, due to child abuse of one of her four half-siblings by a paramour
of her mother. Dixie’s half-siblings, who are not children of Robert L., had previously been
placed in foster care but were returned to their mother’s care. When Dixie came into the
custody of the Department, her half-siblings were returned to foster care.

       Following the removal of Dixie and her half-siblings, a dependency and neglect
hearing was held in September 2009, and Dixie and her half-siblings were adjudicated
dependent and neglected. From the removal of Dixie until January of 2010, the Department
believed the mother’s paramour was the biological father of Dixie. Accordingly, Robert L.
was not a party to that proceeding nor was Robert L. a party to the initial permanency plans.

        In January 2010, Dixie’s mother informed the Department for the first time that
Robert L. could be Dixie’s biological father. Thereafter, the Department located Robert L.
and obtained DNA testing with his consent. The DNA test results, which were filed with the
trial court in March 2010, confirmed that Robert L. (hereinafter “Father”) was Dixie’s
biological father. Father was informed of the results and, in April 2010, Father agreed to
participate in a permanency plan prepared by the Department for Dixie and Father.

       Under Father’s permanency plan, Father was required to have supervised visitation
with Dixie for four hours each month; he was also required to provide his social security
information, complete a parenting and clinical assessment and follow all recommendations,
and obtain reliable transportation. Father completed the parenting and clinical assessments
and provided the Department with his social security information; he was not as successful
with the other initial requirements. A revised plan for Father was entered in November 2010,
the sole goal of the revised plan was adoption.

       Four months later, on March 18, 2011, the Department filed a Petition to terminate
Father’s parental rights on the grounds of substantial noncompliance with the provisions of
the permanency plan, abandonment by willful failure to visit and support, and failure to
establish parentage, and upon the basis that termination of Father’s parental rights was in
Dixie’s best interest.

       On December 5, 2011, Father’s counsel filed a motion to establish his parentage as
Dixie’s biological father; this motion was never ruled upon by the trial court.

       The petition to terminate Father’s parental rights was tried on February 23, 2012.
Several witnesses testified. Joy Mosley, Dixie’s caseworker since June of 2009, testified that
Father was residing in a trailer home when he was initially contacted by the Department. She

                                             -2-
stated that she explained to him that his home needed working smoke detectors and a fire
extinguisher and that she offered to assist Father in remedying these concerns, but he
declined her offers. Ms. Mosley testified that Father complied with the visitation requirement
in the permanency plan during May and June of 2010, which were therapeutic visitations in
which transportation was provided for Father. However, Father’s visitation with the child
decreased after June. She further stated that between November 18, 2010, and March 18,
2011, the date on which the petition for termination was filed, Father had only participated
in eight or nine visits. She explained that Father often cancelled visits, with little or no notice,
and that she continued to offer to assist Father with transportation, but he did not request her
assistance.

        Ms. Mosley testified that after the petition was filed, Father was briefly denied
visitation based upon an allegation of abuse against him made in April or May of 2011,
however, it was later determined that the allegations were unfounded. In August 2011, Ms.
Mosley contacted Father to see if he wanted to resume visitation; he responded stating that
the foster parent had told him he was not permitted visitation. Ms. Mosley testified that she
informed Father that he was permitted to have visitation and that she would schedule the
visitation, but Father did not contact her about visitation until October 2011. Thus, she
explained that no visitation occurred after May of 2011, despite her attempts to contact
Father to schedule visitation.

       Ms. Mosley also testified that Father was unemployed and received Social Security
disability benefits as his sole source of income throughout these proceedings and Father had
provided no meaningful support to Dixie or to the foster family.

       Semecke Cobb, a Department Permanency Support Specialist, also testified; she stated
that she assisted in supervising Dixie’s case from April 2010 through February 2011, and
during this period Father completed the clinical assessment, parenting assessment, and
therapeutic visitation. Ms. Cobb stated that her main focus was helping Father obtain safe
and stable housing. She testified that she spoke with Father once or twice each month in this
endeavor, that she provided Father with applications for Section 8 housing, and offered to
assist Father in obtaining services that would help make his home suitable for Dixie;
however, Father refused all of her assistance, stating he would fix his home on his own. Ms.
Cobb also testified concerning the minimal visitation by Father.

        Tonya Fourqurean, a case manager for a private contractor hired by the Department,
testified that she assisted in arranging visitation between Father and Dixie. Ms. Fourqurean
stated that she arranged the therapeutic visitations between May and July of 2010, which
occurred regularly, however, after July, Father frequently cancelled his visits. She also
testified that, over time, she became the main contact person for Father’s visitation, that she

                                                -3-
informed Father he had visitation every Friday, provided that he call and confirm the
visitation; however, Father mostly missed his visitation opportunities.

        Ms. Fourqurean also testified regarding Dixie’s interactions with her foster family,
who had already adopted her four older half-siblings. She stated that Dixie was very attached
to her foster family and referred to them as her parents and that Dixie was very close with
her siblings. Ms. Fourqurean stated she believed it would be detrimental for Dixie to be
separated from them.

        Dixie’s foster mother testified stating that Dixie was doing very well in her care and
that she wished to adopt Dixie so she could reside with her siblings. She further testified that
she never hindered visitation between Father and Dixie, and she only cancelled two visits due
to inclement weather and sickness.

        Father testified stating that he could only recall five or six visits with Dixie. He stated
that he had one other daughter, who did not reside with him, and he acknowledged that he
had little contact with that daughter.

        He testified that he was unemployed and was unable to work due to a disability. Father
stated that his only income was $698 per month in Social Security disability benefits, which
was often insufficient to cover his expenses, and that he frequently borrowed money from
his mother. Father also testified that since he became aware that he was Dixie’s father, he had
resided in four different residences, and he admitted refusing the assistance of the
Department in obtaining suitable housing. At the time of the trial, Father was residing with
an aunt and uncle of Dixie’s and slept on their couch. He stated that, if he obtained custody
of Dixie, she could live there with him and share a bedroom with two other children. Father
testified that he would have a different residence as of March 1, 2012, rent for which would
be over $400.

         At the conclusion of the trial, the court took the matter under advisement. On March
21, 2012, the trial court entered an Order terminating Father’s parental rights finding the
Department had proven by clear and convincing evidence the grounds of substantial
noncompliance with the provisions of the permanency plan, abandonment by willful failure
to visit and support, and failure to establish parentage, and upon the finding that termination
of Father’s parental rights was in the best interest of the child.

        This appeal followed, in which Father contends the evidence is insufficient to
establish any of the grounds for termination or that termination is in Dixie’s best interest. We
shall discuss each contention in turn.



                                                -4-
                                          A NALYSIS

                                  I. S TANDARD OF R EVIEW

       Parents have a fundamental right to the care, custody and control of their children.
Stanley v. Illinois, 405 U.S. 645, 651 (1972); Hawk v. Hawk, 855 S.W.2d 573, 577 (Tenn.
1993). This right is superior to the claims of other persons and the government, yet it is not
absolute. In re S.L.A., 223 S.W.3d 295, 299 (Tenn. Ct. App. 2006).

       Parental rights may be terminated only where a statutorily defined ground exists.
Tenn. Code Ann. § 36-1-113(c)(1); Jones v. Garrett, 92 S.W.3d 835, 838 (Tenn. 2002); In
re M.W.A., 980 S.W.2d 620, 622 (Tenn. Ct. App. 1998). The petitioner has the burden of
proving that there exists a statutory ground for termination, such as abandonment or failing
to remedy persistent conditions that led to the removal of the child. See Tenn. Code Ann. §
36-1-113(c)(1); Jones, 92 S.W.3d at 838. Only one ground need be proved, so long as that
ground is proved by clear and convincing evidence. See In re D.L.B., 118 S.W.3d 360, 367
(Tenn. 2003). In addition to proving one of the grounds for termination, the petitioner must
prove that termination of parental rights is in the child’s best interest. Tenn. Code Ann. §
36-1-113(c)(2); In re F.R.R., 193 S.W.3d 528, 530 (Tenn. 2006); In re A.W., 114 S.W.3d
541, 544 (Tenn. Ct. App. 2003); In re C.W.W., 37 S.W.3d 467, 475-76 (Tenn. Ct. App. 2000)
(holding a court may terminate a parent’s parental rights if it finds by clear and convincing
evidence that one of the statutory grounds for termination of parental rights has been
established and that the termination of such rights is in the best interests of the child).
Therefore, a court may terminate a person’s parental rights if (1) the existence of at least one
statutory ground is proved by clear and convincing evidence and (2) it is clearly and
convincingly established that termination of the parent’s rights is in the best interest of the
child. Tenn. Code Ann. § 36-1-113(c); In re Adoption of A.M.H., 215 S.W.3d 793, 810
(Tenn. 2007); In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002).

       Whether a statutory ground has been proved by the requisite standard of evidence is
a question of law to be reviewed de novo with no presumption of correctness. In re B.T., No.
M2007-01607-COA-R3-PT, 2008 WL 276012, at *2 (Tenn. Ct. App. Jan. 31, 2008) (no
Tenn. R. App. P. 11 application filed) (citing In re Adoption of A.M.H., 215 S.W.3d at 810).

                              II. G ROUNDS FOR T ERMINATION

  A. S UBSTANTIAL N ONCOMPLIANCE WITH THE P ROVISIONS OF THE P ERMANENCY P LAN

       The first ground found by the trial court is failure to substantially comply with the
obligations of the permanency plan as set forth in Tennessee Code Annotated § 36-1-

                                              -5-
113(g)(2). In order to terminate upon this ground, the trial court must determine that the
requirements were reasonable and related to remedying the conditions which necessitated the
child’s placement in foster care. In re Valentine, 79 S.W.3d at 547. The trial court must also
determine that the parent’s noncompliance with the requirements of the permanency plan was
substantial. In re M.J.B., 140 S.W.3d 643, 656 (Tenn. Ct. App. 2004).

        A key component of our analysis of this issue requires that we also determine whether
the Department provided services reasonably necessary to assist Mother and Father in
fulfilling their respective obligations under the permanency plans. In re C.M.M., No.
M2003–01122–COA–R3–PT, 2004 WL 438326, at *7-8 (Tenn. Ct. App. Mar. 9, 2004). In
that regard, the Department’s employees had an affirmative duty to utilize their education and
training to assist the parent in a reasonable way to address the conditions that led to the
children’s removal and to complete the tasks stated in the plan.2 In re Giorgianna H., 205
S.W.3d. 508, 518-19 (Tenn. Ct. App. 2006); In re J.L.E., No. M2004-02133-COA-R3-PT,
2005 WL 1541862, at *14 (Tenn. Ct. App. Jun. 30, 2005). Although the Department bears
the responsibility to make reasonable efforts toward reunification, the road to reunification
is a “two-way street.” State Dep’t of Children’s Servs. v. S.M.D., 200 S.W.3d 184, 198 (Tenn.
Ct. App. 2006)). A parent desiring to be reunited with his or her children has a corresponding
duty to “make reasonable and appropriate efforts to rehabilitate themselves and to remedy
the conditions that required the Department to remove” their children from custody. In re
Giorgianna H., 205 S.W.3d at 519. Accordingly, although the Department bears a
responsibility to facilitate reunification, it does not bear the entire responsibility. Id.

       In this action, Dixie originally came into the Department’s custody based on abuse of
one of her siblings by her Mother’s paramour and her Mother’s failure to protect her from
this abuse. Dixie’s four siblings had previously been in the care of the Department
demonstrating a need for Dixie to have a stable and supportive environment. Dixie was also
unaware that Father was her biological father until the age of four. The provisions of the
permanency plan developed by the Department were reasonably related to providing a stable
environment for Dixie and developing a relationship between Dixie and Father. While Father


        2
         Reasonable efforts are statutorily defined as the “exercise of reasonable care and diligence by the
department to provide services related to meeting the needs of the child and the family.” Tenn. Code Ann.
§ 37-1-166(g)(1). The factors the courts are to use to determine reasonableness include: (1) the reasons for
separating the parents from their children, (2) the parents’ physical and mental abilities, (3) the resources
available to the parents, (4) the parents’ efforts to remedy the conditions that required the removal of the
children, (5) the resources available to the Department, (6) the duration and extent of the parents’ efforts to
address the problems that caused the children’s removal, and (7) the closeness of the fit between the
conditions that led to the initial removal of the children, the requirements of the permanency plan, and the
Department’s efforts. In re Tiffany B., 228 S.W.3d 148, 158-59 (Tenn. Ct. App. 2007) (citing In re
Giorgianna H., 205 S.W.3d at 519) (footnote omitted).

                                                     -6-
initially complied with some of the provisions of the permanency plan by completing
therapeutic visitation, completing the clinical and parenting assessments, and providing his
Social Security information to the Department, Father failed to continue this cooperation as
time went on and failed to comply with important provisions of the parenting plan such as
maintaining regular visitation and maintaining stable and consistent housing suitable for a
child. These two provisions of the permanency plan were the provisions that would directly
impact the ability of Father to care for Dixie and the testimony of the three Department
caseworkers demonstrated by clear and convincing evidence that Father failed to comply
with these provisions and maintain a constant visitation schedule with Dixie or obtain a
residence suitable for Dixie. The testimony at trial demonstrated that since becoming aware
he was a father, Father had resided in four different residences. Further, the evidence was
that Father had visited with Dixie on eight or nine times in the four months preceding the
filing of the termination petition, and as of the final hearing, Father had not seen Dixie since
fall of 2011. Both Ms. Mosley and Ms. Cobb testified that they offered assistance to Father
in obtaining these goals, but Father did not accept their assistance. Therefore, we affirm the
trial court’s finding that the Department proved the ground of substantial noncompliance
with the provisions of the permanency plan by clear and convincing evidence.

                                     B. A BANDONMENT

        Tennessee Code Annotated § 36-1-113(g)(1) provides that a parent’s parental rights
may be terminated based upon the ground of abandonment. Abandonment is defined as when
a parent “willfully failed to visit, . . . support or . . . make reasonable payments toward the
support of the child for the period of four consecutive months preceding the filing of the
petition to terminate that parent’s rights.” Tenn. Code Ann. § 36-1-102(1)(A)(i). The trial
court determined that the Department proved two grounds of abandonment, one for his
failure to visit Dixie and the other for his failure to support her. We agree with the trial
court’s finding that the Department proved by clear and convincing evidence the ground of
abandonment by willfully failing to visit or make more than token visitation in the four
months preceding the filing of the petition. However, we respectfully disagree with the trial
court’s finding that the Department proved the ground of abandonment by failing to support
Dixie because the evidence fails to establish by clear and convincing evidence that the failure
to support was willful.

        The Department filed the petition to terminate Father’s parental rights on March 18,
2011. Ms. Mosley testified that in the four months preceding the filing of the petition Father
had visited only a few times and Ms. Fourqurean testified that Father was inconsistent with
his visitation and he repeatedly cancelled visitation with little or no notice beforehand. Both
Ms. Mosley and Ms. Fourqurean testified that they offered assistance to Father in scheduling
and obtaining transportation for visitation, however, Father did not seek their help. Therefore,

                                              -7-
we affirm the trial court’s finding that the Department proved the ground of abandonment
by willful failure to visit.

        A parent who willfully fails to make reasonable payments toward the support of his
child for the period of four months prior to the filing of the petition to terminate has
abandoned the child. See Tenn.Code Ann. § 36-1-102(1)(A)(i). A “willful failure” of a parent
to pay support under the termination statutes is “willful” if the parent is “aware of his or her
duty to support, has the capacity to provide the support, makes no attempt to provide support,
and has no justifiable excuse for not providing the support.” State Dept. of Children’s Servs.
v. Culbertson, 152 S.W.3d 513, 524 (Tenn. Ct. App. 2004) (quoting In re Adoption of Muir,
No. M2002-02963-COA-R3-CV, 2003 WL 22794524, at *5 (Tenn. Ct. App. Nov. 25, 2003))
(emphasis added). The Department filed the petition on March 18, 2011. Therefore, the
relevant statutory period for determining this ground was December 18, 2010, to March 18,
2011. Father was not under an order to pay child support during this period; further, it is
undisputed that Father was disabled, unemployed, and living on Social Security disability
benefits of $680 per month during the relevant period and there is no evidence in the record
that Father had the ability to provide financial support for Dixie during this period. Based
upon the foregoing, we have concluded that the Department failed to establish by clear and
convincing evidence that Father’s failure to support Dixie was willful.3 Therefore, the ground
of abandonment for failing to support may not serve as a ground for terminating Father’s
parental rights.

                              C. F AILURE TO E STABLISH P ARENTAGE

      The trial court also found that Father’s parental rights should be terminated on the
ground of failure to establish paternity as set forth in Tennessee Code Annotated § 36-1-
113(g)(9)(A), which provides that:

        The parental rights of any person who, at the time of the filing of a petition to
        terminate the parental rights of such person or, if no such petition is filed, at
        the time of the filing of a petition to adopt a child, is not the legal parent or
        guardian of such child or who is described in § 36-1-117(b) or (c) may also be
        terminated based upon any one (1) or more of the following additional
        grounds:




        3
        Although Father spent some of his income on cigarettes, which the trial court correctly found was
money that could have been spent on Dixie, without more, this does not establish by the clear and convincing
evidence standard that Father willfully failed to support Dixie.

                                                    -8-
       (i) The person has failed, without good cause or excuse, to pay a reasonable
       share of prenatal, natal, and postnatal expenses involving the birth of the child
       in accordance with the person’s financial means promptly upon the person's
       receipt of notice of the child’s impending birth;

       (ii) The person has failed, without good cause or excuse, to make reasonable
       and consistent payments for the support of the child in accordance with the
       child support guidelines promulgated by the department pursuant to § 36-5-
       101;

       (iii) The person has failed to seek reasonable visitation with the child, and if
       visitation has been granted, has failed to visit altogether, or has engaged in
       only token visitation, as defined in § 36-1-102(1)(C);

       (iv) The person has failed to manifest an ability and willingness to assume
       legal and physical custody of the child;

       (v) Placing custody of the child in the person’s legal and physical custody
       would pose a risk of substantial harm to the physical or psychological welfare
       of the child; or

       (vi) The person has failed to file a petition to establish paternity of the child
       within thirty (30) days after notice of alleged paternity by the child’s mother,
       or as required in § 36-2-318(j), or after making a claim of paternity pursuant
       to § 36-1-117(c)(3);

Tenn. Code Ann. § 36-1-113(g)(9)(A)(i)-(vi).

        We have already discussed at great length in this opinion that Father failed to seek
reasonable visitation with the child or merely engaged in token visitation. Thus, we affirm
the trial court’s determination that there was clear and convincing evidence to establish that
Father’s rights should be terminated based upon this ground as set forth in Tennessee Code
Annotated § 36-1-113(g)(9)(A)(iii).

        However, despite the Department’s argument to the contrary, we find it important to
note that based upon the circumstances of this case, Father’s failure to file a petition to
establish parentage would not be a sufficient ground for termination. In this action, Father
was unaware that he was Dixie’s father until the Department informed him and arranged for
DNA testing to confirm this fact. Upon being confirmed as Dixie’s biological father, Father
did, at least initially, make efforts as outlined under the permanency plans to obtain custody

                                              -9-
of his daughter. However, there is no evidence that the Department requested Father sign a
voluntary acknowledgment of paternity nor was signing a voluntary acknowledgment of
paternity made a requirement of his permanency plan as is often the case. Our Supreme Court
discussed the obligations and efforts that are required of the Department related to
establishing parentage in In re Bernard T.:

       As it did in this case, the Department frequently includes a provision in its
       permanency plans requiring putative fathers to establish their parentage of
       their children. This responsibility typically arises long before the Department
       files or even considers filing a petition to terminate the putative father’s rights.
       Once a putative father assumes this obligation, our law provides him with
       several ways to accomplish this task. He may, for example, file a petition in a
       court of competent jurisdiction to establish his parentage in accordance with
       Tenn. Code Ann. § 36–1–102(28)(D), or he may execute a sworn voluntary
       acknowledgment of paternity in accordance with Tenn. Code Ann. § 24–7–113
       (2000). Once a putative father undertakes either of these actions, he will be
       deemed to be the legal parent of the child who is the subject of the petition or
       acknowledgment.

       On the face of it, assisting a putative father with the execution of a voluntary
       acknowledgment of paternity pursuant to Tenn. Code Ann. § 24–7–113 does
       not appear to be unduly burdensome on the Department either in terms of time
       or resources. For biological fathers who decide to obtain a judicial
       determination of their paternity, the Department’s obligation to use reasonable
       efforts to assist them includes (1) referring them to the appropriate court or
       referring them to other public or private agencies that can assist them in
       presenting their petition to the court and (2) providing them with whatever
       evidence the Department possesses that substantiates their claim. The
       Department is not obligated to provide putative biological fathers with a
       lawyer or with funding to retain a lawyer to represent them in a judicial or
       administrative proceeding to establish their parentage.

In re Bernard T., 319 S.W.3d 586, 605-06 (Tenn. 2010) (footnotes omitted).

        There is no evidence in this record to suggest that the Department made any effort to
assist Father to establish parentage, and there is no evidence that the Department informed
him that failing to establish parentage could be a basis for termination, yet the Department
asserts this as a ground for termination. For the above reasons, we find it disingenuous for
the Department to seek to terminate Father’s parental rights on this ground. Moreover, it
must be noted that when Father became aware this was a requirement – which he did not

                                              -10-
know until it was asserted in the petition for termination of his parental rights, Father’s
attorney filed a motion to establish parentage.

                            III. B EST I NTEREST OF THE C HILD

        Once the court determines there is at least one ground for termination, the court must
conduct a best interests analysis using the statutory factors set forth at Tennessee Code
Annotated § 36-1-113(i)(1)-(9). The statutory factors are not exclusive or exhaustive and
other factors may be considered by the court. See In re M.A.R., 183 S.W.3d 652, 667 (Tenn.
Ct. App. 2005). We affirm the trial court’s determination that it is in the best interest of the
child for Father’s parental rights to be terminated. Despite being offered assistance from the
Department, Father failed to establish suitable housing, thus failing to make a reasonable
adjustment of circumstances, conduct, or conditions to make it safe and in the child’s best
interest for Dixie to be in his home. Tenn. Code Ann. § 36-1-113(i)(1). Further, based upon
Father’s failure to participate in regular visitation with Dixie, who for most of her life was
unaware of Father’s status as her father, there was no evidence of a meaningful relationship
being established between Father and Dixie. Tenn. Code Ann. § 36-1-113(i)(3)-(4). Instead,
the testimony at trial indicated that Dixie considered her foster family as her family where
she was able to reside with her four other siblings, separation from which would likely have
a negative impact on Dixie’s emotional and psychological condition. Tenn. Code Ann. § 36-
1-113(i)(5). The best interest analysis is to be determined from the perspective of the child
rather than the parent, and it is clear that it is in Dixie’s best interest for Father’s parental
rights to be terminated. See State of Tenn., Dep’t of Children’s Servs. v. L.H., No. M2007-
00170-COA-R3-PT, 2007 WL 2471500, at *7 (Tenn. Ct. App. Dec. 3, 2007) (citing White
v. Moody, 171 S.W.3d 187, 194 (Tenn. Ct. App. 2004)).

                                       I N C ONCLUSION

       After reviewing the record, we find that there is clear and convincing evidence to
support the trial court’s finding that three grounds to terminate Father’s parental rights exist
and that termination of Father’s parental rights is in Dixie’s best interest. Therefore, we
affirm the trial court’s termination of Father’s parental rights. Costs of appeal are assessed
against the Department of Children’s Services due to Father’s indigency.




                                                        ______________________________
                                                        FRANK G. CLEMENT, JR., JUDGE




                                              -11-